The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Oklahoma county on May 4, 1925, on a charge of maintaining a place where intoxicating liquors were kept for the purpose of violating the prohibitory liquor law. *Page 436 
The defendant Flahart was sentenced to pay a fine of $100 and to serve 30 days in the county jail, and defendant Schwartz was sentenced to pay a fine of $50 and to serve 30 days in the county jail. The appeal was lodged in this court August 31, 1925. No briefs in support of the appeal have been filed.
Where an appeal is prosecuted to this court, and no brief in support of the petition in error is submitted, and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and will read the evidence to ascertain if it reasonably supports the judgment, and, if no fundamental error is apparent, and the evidence is sufficient, the case will be affirmed.
The evidence fully sustains the verdict and judgment. No jurisdictional error is apparent.
The case is affirmed.